      Case 5:18-cv-00469-MAD-ATB Document 18-1 Filed 03/05/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF NEW YORK



United States of America,

                 Plaintiff,

         v.                                        Civil Action No. 5:18-CV-469 (MAD/ATB)

$95,246.23 seized from Solvay
Bank account number 31107626                       FINAL ORDER OF FORFEITURE
maintained in the name of Jalaram
Marts Inc. dba Davidson Grocery
Munchies, et al.

                 Defendant.



        THIS COURT having before it the signed Settlement Agreement of the parties to the

above-referenced action, and the parties having agreed to its term as indicated by their signatures,

it is hereby,

                ORDERED that the following assets shall be forfeited to the United States:

                a)      $95,246.23 seized from Solvay Bank account number 31107626 maintained

in the name of Jalaram Marts Inc. dba Davidson Grocery Munchies;

                b)      $194,775.04 seized from Solvay Bank account number 3539780 maintained

in the name of Jayesh Patel;

                c)      $320,795.78 seized from Scottrade Brokerage account number 65511103

maintained in the name of Jayesh Patel;

                d)      $193,236.01 seized from Scottrade Brokerage account 65541932

maintained in the name of Hemixa Patel;

                e)      All Solvay Bank Corp Stock including, but not limited to, numbers 24113,
      Case 5:18-cv-00469-MAD-ATB Document 18-1 Filed 03/05/19 Page 2 of 3



24117, 24108, 24105, 24101 and 24096 (CUSIP 83441Q105) and dividends;

                f)      $44,779 U.S. Currency seized from the person of Jayesh Patel and 7154

Opal Drive, Liverpool, New York;

                g)      $16,756 U.S. Currency seized from inside 1219 Milton Ave, Solvay, New

York;

                h)      $16,000 U.S. Currency seized from a vehicle parked at 1219 Milton Ave,

Solvay, New York; and

        ORDERED that $50,000 from Solvay Bank account number 68284 (a certificate of deposit

in the amount of $78,726.76) shall be forfeited to the United States in exchange for the release of

the Lis Pendens against the real property commonly known as 101 Brassie Drive, Town of Van

Buren, County of Onondaga, New York, Tax Map ID: 031.5-02-05, and the remaining $28,726.76

shall be provided to the Claimant pursuant to the terms of the Settlement Agreement;

        ORDERED that the United States release its Lis Pendens against the real property

commonly known as 5396 South Bay Road, Town of Salina, County of Onondaga, New York,

Tax ID: 057.-04-03.2;

        ORDERED that the remaining $125,000 seized from Scottrade Brokerage account

65541932 shall be provided to the claimant pursuant to the terms of the Settlement Agreement,

and it is further;

        ORDERED that all parties shall bear their own fees, costs, and expenses;

        ORDERED, that this Court shall retain jurisdiction for the purposes of enforcing the terms

of the Settlement Agreement, and it is further;

        ORDERED, that the Clerk of this Court shall enter a judgment of forfeiture in accordance

with the terms of this Order.
    Case 5:18-cv-00469-MAD-ATB Document 18-1 Filed 03/05/19 Page 3 of 3




Dated:                 , 2019     ________________________________
                                  Hon. Mae A. D’Agostino
                                  United States District Judge
